Citation Nr: 1625359	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  98-17 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for low back syndrome.

2. Whether a timely notice of disagreement (NOD) was filed in connection with the September 2013 rating decision that denied a rating in excess of 20 percent for right ankle disability.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to December 1988.

This case comes before the Board of Veterans' Appeals (Board) from a July 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This case was most recently before the Board in March 2012.

In June 2011 the United States Court of Appeals for Veterans Claims (Court) granted a joint motion of the Veteran and the Secretary of VA to vacate the Board's July 2010 decision that denied the Veteran's claim for an increased evaluation above 20 percent for chronic low back syndrome.

In correspondence received in May 2016 the Veteran's attorney stated that he was waiving initial RO consideration of any pertinent argument contained in the May 2016 statement.

A July 2015 RO decision denied the Veteran's claim of entitlement to service connection for kidney disease, hypercholesterolemia, hypertension, and parathyroid adenoma.  The Veteran has not expressed disagreement with the July 2015 RO decision.

The claims of whether a timely notice of disagreement (NOD) was filed in connection with a September 2013 rating decision and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to January 24, 2012, the Veteran's low back disability was manifested by complaints of pain productive of functional impairment comparable to no more than moderate limitation of motion of the lumbar spine.

2.  From January 24, 2012, the Veteran's low back disability was manifested by painful motion with functional impairment comparable to limitation of low back flexion to no less than 25 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for low back syndrome prior to January 24, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (effective from September 26, 2003).

2.  The criteria for an initial staged rating of 40 percent, but no higher, from January 24, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Duty to Notify

As the July 1997 rating decision granted service connection for low back disability, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's low back, the relevant criteria have been provided to the Veteran, including in the August 1998 statement of the case and subsequent correspondence.

Duty to Assist

Service treatment records are associated with the claims file, as are identified VA and private medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's low back disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Appeals from the initial rating assigned with the grant of service connection must consider the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Rating history

A July 1997 RO decision granted the Veteran service connection for low back disability and assigned a rating of 10 percent, effective January 24, 1997.  In an April 2004 RO decision the Veteran's low back disability rating was increased to 20 percent, also effective January 24, 1997.  A February 2010 RO decision granted service connection for radiculopathy of the left and right leg and assigned ratings of 10 percent, effective June 10, 2005.

Prior to September 23, 2002, Diagnostic Code 5003, degenerative arthritis established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Diagnostic Code 5292, which evaluates the severity of limitation of lumbar spine motion, provides a 10 percent evaluation for slight limitation of lumbar spine motion, a 20 percent evaluation for moderate limitation of motion and a 40 percent evaluation for severe limitation of motion.

Under Diagnostic Code 5293, which pertains to intervertebral disc syndrome, a 10 percent evaluation is for assignment for mild intervertebral disc syndrome, and a 20 percent disability rating is for assignment for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent disability rating is assignable for severe intervertebral disc syndrome with recurring attacks, with intermittent relief.

Under Diagnostic Code 5295, lumbosacral strain with characteristic pain on motion warrants a 10 percent rating. A 20 percent rating is for assignment for lumbosacral strain when there is muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position.  A 40 percent rating requires that the lumbosacral strain be severe, with listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

As for the new criteria, under Diagnostic Code 5237, lumbosacral strain warrants a 20 percent evaluation where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the regulations in effect as of September 26, 2003, in order to ascertain which version would accord the highest rating.

I.  Prior to January 24, 2012

Evidence for this time period includes VA examinations (July 1997, June 1999, March 2004, June 2005, and October 2009) and various treatment records.  Diagnoses for this time period include chronic low back pain and lumbar L4-L5 radiculopathy, disc herniations L4-L5, and right foraminal impingement L4-L5.

The Board observes that the evidence during the period in question does show that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees, thus, not meeting the criteria for a rating in excess of 20 percent under the current diagnostic criteria pertinent to spinal disabilities.  In this regard, range of motion findings have included lumbar flexion to 90 degrees, backward extension of 30 degrees (July 1997 and March 2004 VA examinations), and lumbar flexion to 70 degrees, backward extension of 30 degrees (June 2005 and October 2009).

As for the old criteria, as only moderate limitation of motion was shown, a rating of 40 percent under Diagnostic Code 5292, which requires severe limitation of motion, is not warranted.  In the same manner, as a 40 percent rating under 5295 requires, among other things, a positive Goldthwait's sign and marked limitation of forward bending in the standing position, which have not been shown, a 40 percent rating under Diagnostic Code 5295 is not warranted.  As nothing approaching severe intervertebral disc syndrome with recurring attacks, with intermittent relief, has been shown or even asserted (including the October 2009 VA spine examination wherein the Veteran complained of just occasional radiation to the left thigh), a 40 percent rating under 5293 is not warranted.

The Board has considered additional limitation of function due to factors such as low back pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  While noting the Veteran's pain upon motion of the lumbar spine, the March 2004 VA examiner stated that the Veteran's range of motion did not decrease during flare ups but that his pain level increased, and that repetitive testing indicated that the forward flexion remained the same but extension improved 10 degrees.  Further, the June 2005 VA examiner indicated that while repeated motion testing revealed a decrease in the range of motion of 10 degrees, there was no increase in weakness or fatigue, and just a mild increase in a lack of endurance.  In the same manner, the October 2009 VA examiner stated that the Veteran's lumbar spine had not demonstrated any additional loss of motion was demonstrated after repetitive use.  Such findings do not indicate a disability picture comparable to having low back flexion limited to 30 degrees or less as is necessary in order to achieve a higher evaluation under Diagnostic Code 5237 or the prior Diagnostic Code 5292.

While the Veteran's range of motion was clearly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

II.  From January 24, 2012

The Board finds that beginning with a January 24, 2012 VA treatment record the Veteran's low back disability essentially approximated severe limitation of the lumbar spine.  In this regard, findings from the January 24, 2012 VA treatment record reveal that the Veteran's subjective complaints and objective findings worsened, as evidenced by the fact the Veteran was taking medications and undertaking therapy.  Subsequent VA examinations such as an April 2013 private evaluation revealed lumbar spine flexion of 40 degrees, 25 degrees, and 20 degrees.
With respect to the application of the "old" criteria, the Board notes that the 40 percent evaluation being is the maximum rating available under former Diagnostic Codes 5292 and 5295 (pertaining to limitation of motion in the lumbar spine and lumbosacral strain).  Consequently, those codes need not be discussed further.  As for Diagnostic Code 5293, for intervertebral disc syndrome, severe intervertebral disc syndrome, with recurrent attacks and intermittent relief, has not been shown.  In this regard, while some decrease in lower extremity reflex testing has been shown, the Veteran's private physician noted in April 2013 that the Veteran had decreased strength of the left extensor halluces longus at 4/5 with the remainder of his lower extremity muscle strength noted as normal, and the Veteran was able to stand on his feet and toes.
As for subsequent to January 24, 2012 under the "new" criteria, unfavorable ankylosis of the entire thoracolumbar spine is required in order for the Veteran to qualify for the next-higher 50 percent evaluation, and no such clinical finding is of record.  In fact, while the Veteran's low back range of motion is limited, the Veteran was able to demonstrate forward flexion to 25 degrees, as noted by the Veteran's private April 2013 spine examination.
As for incapacitating episodes, such has not been demonstrated in this case.
Any associated objective neurologic abnormalities, such as may affect the extremities, or cause bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code. Note (1).  The Board observes that other than service-connected left and right lower extremity radiculopathy, no such disability has been noted.
In sum, a rating in excess of 20 percent prior to January 24, 2012 for low back disability is not warranted, and a rating of 40 percent from January 24, 2012 is warranted.

III.  Conclusion

In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determinations.

In adjudicating the Veteran's claims the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning the disabilities on appeal.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disabilities on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  The Board finds those records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Regarding the Veteran's low back disability, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Codes allows for higher ratings than those assigned, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's disability is unique or unusual in any way.  For example, there is no question that the Veteran experiences back symptomatology that includes pain and less movement than normal.  However, such symptoms, to the extent they are not specifically enumerated by the schedular rating criteria, are nevertheless considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 20 percent for low back syndrome prior to January 24, 2012 is denied.

An initial staged rating of 40 percent, but no higher, from January 24, 2012, is granted, subject to the applicable law governing the award of monetary benefits.


REMAND

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that recent VA treatment records, including an October 2014 Homeless Program note, indicated that the Veteran had not worked for the prior 1.5 years, with a suggestion that such was related to his service-connected disabilities.  As such, TDIU must be adjudicated by the AOJ prior to appellate consideration.

The Veteran, through his representative, submitted a timely NOD, in July 2015, in disagreement with the RO's January 2015 determination that his NOD as to the September 2013 denial of a rating in excess of 20 percent for right ankle disability was untimely.  The Board must remand the matter for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU.

2.  Obtain all VA medical records pertaining to treatment of the Veteran dated since June 30, 2015 and associate them with the record.

3.  Review the Veteran's claim that he submitted a timely NOD to a September 2013 RO decision that denied a rating in excess of 20 percent for right ankle disability.  If no additional development is required, prepare an SOC.  If, and only if, the Veteran files a timely substantive appeal, should this issue be returned to the Board.

4.  Then adjudicate the issue of entitlement to a TDIU.  If TDIU is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


